Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 1 of 19 PageID: 2068




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    JAMES REILLY,                          1:18-cv-12356-NLH-JS

                    Plaintiff,             OPINION

          v.

    VIVINT SOLAR,

                    Defendant.


APPEARANCES:

ANDREW M. MILZ
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

JODY THOMAS LOPEZ-JACOBS
FLITTER MILZ, P.C.
1814 EAST ROUTE 70
SUITE 350
CHERRY HILL, NEW JERSEY 08003

      Attorneys for Plaintiff.

DANIEL J.T. MCKENNA
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
SUITE 200
CHERRY HILL, NEW JERSEY 08002-1163

JENNY NICOLE PERKINS
BALLARD SPAHR LLP
1735 MARKET STREET
51ST FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

      Attorneys for Defendant.

HILLMAN, District Judge
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 2 of 19 PageID: 2069




      This Fair Credit Reporting Act (“FCRA”) and identity theft

matter comes before the Court on Defendant Vivint Solar’s

(“Defendant”) motion to preclude the expert testimony of Evan

Hendricks (“Hendricks”), Plaintiff James Reilly’s (“Plaintiff”)

putative expert.     (ECF No. 61).     For the reasons that follow,

Defendant’s motion will be granted in part and denied in part.

                                 BACKGROUND

      The parties are keenly aware of the facts at issue in this

action and the Court recently discussed them at length in

deciding Defendant’s motion for summary judgment.           Relevant

facts are repeated here only to the extent necessary to resolve

this motion.

      Defendant sells solar panels and, through its salesman

Phillip R. Chamberlain (“Chamberlain”), communicated with

Melissa Knight (“Knight”), the owner of Plaintiff’s former home,

about installing a solar panel system on her property.            Despite

Plaintiff having no contact with Knight or Defendant about the

purchase Knight was making, Chamberlain forged various documents

in support of Knight’s purchase.          Those documents suggest that

Plaintiff was somehow involved in Knight’s purchase.            Defendant

relied upon these forged documents to conduct a hard credit

inquiry into Plaintiff’s credit worthiness and further, to lodge

liens against him.      As a result of Defendant’s unauthorized



                                      2
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 3 of 19 PageID: 2070




actions, Plaintiff alleges he suffered emotional distress and

other damages associated with remediating the harm Defendant

caused.

      Plaintiff intends to rely upon Hendricks’ expert opinions

in furtherance of his case.       Hendricks has submitted an expert

report pursuant to Rule 26(a)(2) of the Federal Rules of Civil

Procedure.    (ECF No. 65-2).     Based upon the contents of that

report, it appears Plaintiff intends to call Hendricks to

provide expert testimony (1) regarding the FCRA and consumer

privacy generally, (2) as to whether Defendant’s actions

complied with the FCRA, (3) as to whether Defendant exhibited

behavior in reckless disregard for consumer privacy and safety,

(4) the harm generally caused by unauthorized credit inquires,

and (5) the damages that Plaintiff could be expected to suffer

as a result of Defendant’s actions.         Defendant moves to exclude

Hendricks’ testimony, arguing that Hendricks’ opinions do not

satisfy Federal Rule of Evidence 702 and the standards set forth

in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,

597, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).           Defendant’s

motion has been fully briefed as is ripe for adjudication.




                                      3
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 4 of 19 PageID: 2071




                                 DISCUSSION

   I.     Subject Matter Jurisdiction

        This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1331.

   II.    Legal Standard

        The admissibility of expert testimony is governed by

Federal Rule of Evidence 702 and Daubert, 509 U.S. at 579, 113

S. Ct. at 2786, 125 L. Ed. 2d at 469.         Rule 702 provides:

        A witness who is qualified as an expert by knowledge,
        skill, experience, training, or education may testify in
        the form of an opinion or otherwise if:

             (a)   the expert’s scientific, technical, or
                   other specialized knowledge will help the
                   trier of fact to understand the evidence
                   or to determine a fact in issue;

             (b)   the testimony is       based   on   sufficient
                   facts or data;

             (c)   the testimony is the product of reliable
                   principles and methods; and

             (d)   the expert has reliably applied the
                   principles and methods to the facts of
                   the case.

Fed. R. Evid. 702.      The Third Circuit has described the

requirements of Federal Rule of Evidence 702 as a “trilogy of

restrictions on expert testimony: qualification, reliability and

fit.”     Calhoun v. Yamaha Motor Corp., 350 F.3d 316, 321 (3d Cir.

2003) (quoting Schneider ex rel. Estate of Schneider v. Fried,

320 F.3d 396, 405 (3d Cir. 2003)).         “[T]he district court acts


                                      4
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 5 of 19 PageID: 2072




as a gatekeeper, preventing opinion testimony that does not meet

the requirements of qualification, reliability and fit from

reaching the jury.”      Schneider, 320 F.3d at 404.       “The party

offering the expert testimony bears the burden of establishing

the existence of each factor by a preponderance of the

evidence.”    Raritan Baykeeper, Inc. v. NL Indus., No. 09-4117,

2017 WL 3568401, at *2 (D.N.J. Aug. 16, 2017).

   III. Defendant’s Motion

      Defendant argues that Hendricks’ testimony must be excluded

because (1) Hendricks is not qualified to testify regarding

Defendant’s “lack of concern” for consumer privacy, (2)

Hendricks is not qualified to testify regarding Plaintiff’s

damages or damages in general, (3) Hendricks lacks a sound

methodology for his opinions, and (4) Hendricks’ opinions do

nothing more than recite law and fact, and therefore, will not

assist a jury.

      A. Hendricks Is Qualified To Testify About Privacy
         Procedures and Policies

      Before an expert witness may offer an opinion pursuant to

Rule 702, he must first be qualified by virtue of specialized

expertise.    Elcock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir.

2000) (citing In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741

(3d Cir. 1994)).     Rule 702 requires the witness to have

“specialized knowledge” regarding the area of testimony.             Id.


                                      5
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 6 of 19 PageID: 2073




(quoting Waldorf v. Shuta, 142 F.3d 601, 625 (3d Cir. 1998)).

The basis of this specialized knowledge “can be practical

experience as well as academic training and credentials.”             Id.

(quoting Waldorf, 142 F.3d at 625).         The Third Circuit has

interpreted the specialized knowledge requirement liberally.

Id. (quoting Waldorf, 142 F.3d at 625).          A proffered expert

witness must possess skill or knowledge greater than the average

layman.    Id. (quoting Waldorf, 142 F.3d at 625).

      Defendant argues that Hendricks’ only qualifications for

testifying about Defendant’s privacy policies and procedures

flows from his role as a consumer advocate and prior testimony

as an expert.     Defendant views Hendricks’ relevant experience in

this area too narrowly.       Hendricks’ curriculum vitae reveals he

consulted for the United State Social Security Administration on

privacy issues, policies, and practices between 1998 and 2006.

Similarly, Hendricks consulted with the United States Postal

Service on privacy issues, including by reviewing and editing

privacy notices, between July 2002 and October 2002.

Additionally, Hendricks has testified before various committees

of the United States House of Representatives and United States

Senate about credit scores, credit reports, the FCRA, and data

privacy.

      Based upon these collective experiences, Hendricks has



                                      6
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 7 of 19 PageID: 2074




evinced a knowledgebase greater than that of a layperson in the

areas of credit scores, credit data security, and the polices

used in the industry to ensure compliance with applicable data

privacy regulations.      As such, Hendricks is qualified to provide

testimony as to the basics of credit reporting and credit data

privacy, and the polices used in the industry relevant thereto.

This includes the issues of industry standards for data privacy

policies as they relate to credit inquiries.

      Notably, the Court does not reach this decision in a

vacuum; other courts have reviewed Hendricks’ qualifications in

similar contexts and have reached similar conclusions about the

scope of his expertise.       See, e.g., Brown v. Vivint Solar, Inc.,

No. 18-cv-2838, 2020 WL 1479079, at *2 (M.D. Fla. Mar. 26, 2020)

(“Hendricks is qualified to testify about the FCRA generally and

credit reporting issues [and] to the extent that Hendricks

opines regarding the industry standards for preventing privacy

invasions, as well as comparing Defendants’ conduct to industry

standards, such is within his experience and expertise”);

Williams v. First Advantage LNS Screening Solutions Inc., No.

13-cv-222, 2015 WL 9690018, at *2 (N.D. Fla. Mar. 31, 2015)

(“Hendricks’ experience qualified him as an expert on consumer

reports . . . and industry standards pertaining to FCRA

compliance”); McDonough v. JPMorgan Chase Bank, N.A., No. 15–cv–



                                      7
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 8 of 19 PageID: 2075




617, 2016 WL 4944099, at *2 (E.D. Mo. Sept. 30, 2016) (finding

Hendricks’ experience qualified him to testify regarding

standard credit reporting policies and procedures).

      Therefore, to the extent Defendant moves to exclude

Hendricks’ testimony on this basis, that motion will be denied.

      B. Hendricks Is Not Qualified To Testify About Plaintiff’s
         Damages, Physical Or Emotional, Or The Damages That Would
         Be Expected To Flow From An FCRA Violation

      Defendant argues that Hendricks is not qualified to testify

about Plaintiff’s physical or emotional damages, or the physical

or emotional damages caused by an FCRA violation.           Plaintiff

represents that Hendricks is not being offered to opine on

whether Plaintiff actually suffered emotional distress.

Instead, Plaintiff says that Hendricks conducted first-hand

interviews with victims of privacy invasions and concluded that

the physical and emotional harm from such injuries manifests in

a number of ways, which Hendricks can testify about, and which

testimony will corroborate Plaintiff’s allegation that he

suffered emotional distress.        Plaintiff’s framing of Hendricks’

testimony does not mask its true intention: Hendricks is being

offered to testify about the type of physical and emotional harm

expected to present after an invasion of the type Plaintiff

alleges.    Hendricks is not qualified to offer such testimony.

      This Court looks to Hendricks’ experience to determine



                                      8
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 9 of 19 PageID: 2076




whether he possesses specialized knowledge on this topic.

Elcock, 233 F.3d at 741; Waldorf, 142 F.3d at 625.            Hendricks’

curriculum vitae reveals no experience, education, or

qualification in assessing physical or emotional damages, nor

does he demonstrate a proficiency to support his opinion that

privacy injuries necessarily cause emotional harm.            Indeed,

Plaintiff appears to argue that because Hendricks surveyed

victims of privacy invasions about their physical manifestations

following their experiences, he is qualified to opine on those

underlying manifestations.       Simply polling a small group of

individuals about their experiences, however, does not render

someone an expert in the underlying information reported. 1             Nor

does such activity provide a knowledgebase greater than what may

be possessed by layperson jurors.         In rejecting Plaintiff’s

argument on this front, this Court joins a litany of other

courts to have done the same.        See, e.g., Brown, 2020 WL

1479079, at *3 (“Hendricks is not qualified to opine regarding

Plaintiffs’ emotional or physical damages or the emotional and

physical damages that generally arise from FCRA violations”);


1  Notably, neither Plaintiff nor Hendricks provide information
about this study that would permit the Court to conclude it was
reliable or conducted with sound methodology. For example,
Plaintiff does not explain who was studied, the questions posed
to study participants, or the methods used to identify subjects
and gather information. The absence of such information further
underscores this Court’s decision to bar such testimony.

                                      9
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 10 of 19 PageID: 2077




 Valenzuela v. Equifax Info. Servs. LLC, No. 13-cv-2259, 2015 WL

 6811585, at *3 (D. Ariz. Nov. 6, 2015) (“Hendricks is not

 qualified to address physical, emotional, or economic effects of

 an inaccurate credit report”); Anderson v. Equifax Info. Servs.,

 LLC, No. 16-cv-2038, 2018 WL 1542322, at *5 (D. Kan. Mar. 29,

 2018) (“[Hendricks’] opinions regarding Plaintiff’s damages

 amount to little more than speculation as to the injuries

 Plaintiff incurred”); Malverty v. Equifax Info. Servs., LLC, No.

 17-cv-1617, 2019 WL 5549146, at *2 (M.D. Fla. Oct. 28, 2019)

 (Hendricks’ opinions “about the types of damages that are common

 to plaintiffs in comparable circumstances would not assist the

 jury, as it will be instructed on the proper measure of

 damages”).

       As such, Hendricks will not be permitted to testify about

 Plaintiff’s damages, damages that he believes commonly present

 in privacy invasion victims, or the information gathered during

 his interviewing of other privacy breach victims.           To the extent

 Defendant moves to bar such testimony, Defendant’s motion will

 be granted.

       C. Hendricks’ Lack Of Rigid Methodology Is No Basis For
          Precluding Him From Testifying

       Defendant argues that Hendricks has not provided adequate

 methodology for his opinions and therefore, his testimony must

 be excluded.    Plaintiff argues that Hendricks’ experience and


                                      10
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 11 of 19 PageID: 2078




 knowledge from working in the credit and privacy industries

 qualify him to provide expert testimony in this action.            Because

 the testimony that this Court will permit relies exclusively

 upon Hendricks’ experience in the relevant fields, the Court

 will not bar his testimony based upon a lack of methodology.

       The objective of this Court’s gatekeeping function is to

 “ensure the reliability and relevancy of expert testimony.”

 Kumho Tire Co. v. Carmichael, 526 U.S. 137, 153, 119 S. Ct.

 1167, 1176, 143 L. Ed. 2d 238 (1999).           The Court is charged with

 ensuring that “an expert, whether basing testimony upon

 professional studies or personal experience, employs in the

 courtroom the same level of intellectual rigor that

 characterizes the practice of an expert in the relevant field.”

 Id.   The Supreme Court has recognized that the particular

 inquires made by district courts in carrying out this obligation

 must not be rigid, but rather, trial judges must have

 considerable leeway in deciding in a particular case how to go

 about determining whether particular expert testimony is

 reliable.    Id.   “The trial court must have the same kind of

 latitude in deciding how to test an expert’s reliability . . .

 as it enjoys when it decides whether or not that expert’s

 relevant testimony is reliable.”          Id.

       As this Court explained, Hendricks’ curriculum vitae



                                      11
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 12 of 19 PageID: 2079




 reveals he has been actively engaged in the privacy industry,

 through consulting roles and otherwise, for more than thirty

 years.    Both the United States Senate and House of

 Representatives have relied upon his testimony, as have a number

 of courts throughout the country.         He has consulted for large

 governmental organizations on privacy policy implementation and

 review.    Hendricks represents that the methodology behind his

 opinions flows from this experience; the Court agrees.            While

 Hendricks’ methods are not necessarily explained in detail, he

 adequately explains how he will apply his experiences to the

 facts of this case to render opinions.         The Court finds that

 such methods and experiences render Hendricks capable of opining

 on the issues of general privacy background and standards

 relating to acceptable, industry-standard practices for privacy

 policy implementation and execution.         Other courts to have

 considered the issue have reached similar conclusions:

       Hendricks will opine on the reasonableness of [the
       defendant’s] actions and/or inactions. His testimony
       is based on his experience and research in FCRA
       matters. Thus, his method is simply an application of
       his experience with an[] understanding of the FCRA and
       the credit reporting industry to the facts at hand.
       Although his methods are not meticulously detailed for
       every conclusion, they can be understood and are
       reliable. Moreover, “shaky but admissible evidence is
       to be attacked by cross examination, contrary
       evidence, and attention to the burden of proof, not
       exclusion.”




                                      12
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 13 of 19 PageID: 2080




 Brown, 2020 WL 1479079, at *3–4 (quoting Valenzuela, 2015 WL

 6811585, at *2) (internal citations omitted); Ma v. Equifax

 Information Services, LLC, 288 F. Supp. 3d 1360, 1366-67 (N.D.

 Ga. 2017) (finding Hendricks’ methods sufficiently reliable).

 Therefore, the Court will not bar Hendricks’ testimony for lack

 of articulated methodology.

    D. Hendricks’ Opinions May Assist The Jury

       Defendant argues that Hendricks’ opinions will not assist

 the jury and they are therefore inadmissible under Rule 702 of

 the Federal Rules of Evidence.       Particularly, Defendant argues

 that Hendricks’ opinions are little more than common sense

 observations, are otherwise speculative and baseless, or

 otherwise simply recite evidence or law.

       Rule 702 requires an expert witness to have “specialized

 knowledge” regarding the subject matter on which the testimony

 is offered.    Elcock, 233 F.3d at 741; Waldorf, 142 F.3d at 625.

 Such knowledge must be more robust than would be possessed by

 the average layperson.      Elcock, 233 F.3d at 741; Waldorf, 142

 F.3d at 625.    With that standard in mind, the Court turns to the

 opinions Hendricks seeks to offer, as identified in his Rule

 26(a)(2) report under the section titled “summary of opinions.”

 Hendricks seeks to provide sixteen (16) separate opinions marked




                                      13
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 14 of 19 PageID: 2081




 by bullet points in his report.        The Court addresses each in the

 order they appear in his report, beginning with the first.

       Hendricks’ first two opinions relate to the general impact

 of hard credit inquiries on a consumer’s credit report and the

 impact such inquires have on a consumer’s ability to obtain

 credit.   Hendricks’ testimony on these general matters may help

 a jury understand these issues, which are relevant to this

 action and within his sphere of knowledge.          Therefore, Hendricks

 will be permitted to testify on these topics.          See Brown, 2020

 WL 1479079, at *4 (finding that Hendricks may testify about

 “hard inquiries and their effect on a credit file” and that such

 testimony “will aid the jury” in understanding the issues in a

 nearly identical action).

       Hendricks’ third, fourth, fifth, sixth, and seventh

 opinions — that unauthorized access to credit information causes

 harm; that continued complaints to the Better Business Bureau

 evince Defendant’s lack of concern about customer privacy; and

 that Defendant’s sales practices incentivize its salesmen to

 access credit reports without consent — are conclusory

 statements that fall afield of the scope of permissible expert

 testimony.    These are summary conclusions drawn from Hendricks’

 interpretation of facts as he understands them.          These

 conclusions must be left for the jury to reach after it has had



                                      14
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 15 of 19 PageID: 2082




 an opportunity to consider the facts established at trial.

 Similarly, Hendricks seeks to opine on Defendant’s motivations

 and intentions, including any purported “lack of concern” for

 consumer privacy or “incentives” created by Defendant’s policies

 for salesmen to violate consumer privacy laws.          Whether

 Defendant’s actions evidence any motivation or specific intent

 must be a decision left to the jury.        Therefore, like several

 courts before this one to have considered this issue in the

 context of Hendricks’ proposed testimony, the Court concludes

 Hendricks’ testimony on these topics would usurp the function of

 the jury as factfinder, and therefore, shall not be permitted.

 Brown, 2020 WL 1479079, at *4; Anderson, 2018 WL 1542322, at *5;

 Valenzuela, 2015 WL 6811585, at *3.

       Hendricks’ eighth, ninth, and tenth opinions — that

 Defendant’s salesmen obtained information about potential

 customers without permission, that these salesmen used that

 information to complete credit applications and Prospective

 Consumer Consent Forms (“PCCFs”) to initiate a credit inquiry

 without the consumers’ knowledge or authorization, and that

 salesmen were “facilitated” in these efforts by prior collection

 of information — is entirely speculative.         As Hendricks

 recognizes, his opinions assume facts in dispute.           See, e.g.,

 (ECF No. 65-2 at 2) (suggesting Defendant used “information



                                      15
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 16 of 19 PageID: 2083




 which Defendant (most likely) purchased from a third-party

 vendor”) (emphasis added).       Because Hendricks’ opinions are

 speculative, they are not reliably accurate and would not assist

 the jury in deciding this case.

       Moreover, if Plaintiff presents evidence at trial that the

 salesmen did, in fact, have access to the information required

 to fill out credit applications and PCCFs, a jury need not hear

 Hendricks testify that it was possible for the salesmen to use

 that information to forge electronic PCCFs without the

 customers’ knowledge; such a conclusion would be readily

 apparent to layperson jurors. The Court recognizes that the

 Brown court reached a different conclusion on the admissibility

 of Hendricks’ testimony on this subject.         This Court

 respectfully disagrees with its sister court in Florida.

 Hendricks has not exemplified any knowledge about Defendant’s

 iPad technology or software programing.         Nor has Hendricks

 exhibited for this Court any knowledge about Defendant’s

 internal structure that would make him an authority on a

 salesman’s ability to create forged PCCFs.          Instead, Hendricks

 appears to simply opine that if the foundational information

 required by the PCCF was available to a salesman, they could use

 that information to complete a forged PCCF.          Such would be




                                      16
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 17 of 19 PageID: 2084




 apparent to a layperson.      As such, this Court will not permit

 Hendricks to testify on this subject.

       Hendricks’ eleventh opinion is that the incorrect email

 address listed on the PCCFs at issue in this case contain errors

 similar to those appearing on other PCCFs that Chamberlain was

 involved with producing.      Hendricks concludes that the

 similarity in errors establishes a pattern of wrongful behavior

 by Chamberlain.     This opinion is conclusory and usurps the

 factfinder’s authority to draw conclusions from facts in the

 record.   A jury of laypeople is more than qualified to review

 the evidence of similarity between PCCFs that may be entered

 into evidence and draw conclusions about them without the

 assistance of an expert.      As such, Hendricks will not be able to

 testify on this topic.

       Hendricks’ twelfth opinion is that Defendant lacked

 adequate processes to prevent the unauthorized access of

 Plaintiff’s consumer credit report.        Hendricks opines that these

 processes invited abuse by salespeople.         As this Court

 previously discussed, Hendricks may testify regarding industry

 standards for preventing unauthorized access to consumer credit

 reports and whether Defendant’s procedures were consistent with

 industry standards.     See Brown, 2020 WL 1479079, at *5 (reaching




                                      17
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 18 of 19 PageID: 2085




 the same conclusion and collecting cases reaching a similar

 conclusion).

       Hendricks may not, however, testify as to the ultimate

 issue in this case – which relies heavily on Defendant’s intent.

 Hendricks’ twelfth, thirteenth, fourteenth, fifteenth, and

 sixteenth opinions – that Defendant “invaded and therefore

 harmed Plaintiff’s privacy,” that Defendant’s use of electronic

 forms invited abuse, and that Defendant “effectively made

 identity theft part of its method of operation” – do just that,

 and will not be permitted.       For example, Hendricks cannot opine

 that Defendant’s processes and procedures invited abuse or that

 Defendant negligently or intentionally crafted polices that

 would foster abusive practices.        Nor can Hendricks offer opinion

 that Defendant is at fault for the alleged unauthorized access

 to Plaintiff’s credit reports, or that Defendant violated the

 FCRA.    Those are determinations that if made at all, must be

 made by the jury, and they need no help from Hendricks in

 conducting that analysis.       See Brown, 2020 WL 1479079, at *5

 (reaching a similar conclusion and collecting cases doing the

 same).

       Additionally, the Court finds Hendricks cannot testify

 regarding other portions of his expert report.          Hendricks cites

 to legal authority for the background on the FCRA; Hendricks’



                                      18
Case 1:18-cv-12356-NLH-JS Document 79 Filed 06/08/20 Page 19 of 19 PageID: 2086




 interpretation of the FCRA and relevant legal precedent,

 however, will not aid the jury.        Advising the jury on the

 applicable law will remain within the province of this Court.

 See Brown, 2020 WL 1479079, at *5; Williams, 2015 WL 9690018, at

 *4 (limiting Hendricks’ testimony regarding the history of the

 FCRA).   As the Brown court found, and as this Court now finds,

 Hendricks may not testify about, or cite to, case law to

 describe privacy rights; the historical background of the FCRA,

 privacy rights, and Congressional findings on both; and FTC

 staff opinions.     Hendricks may only provide general background

 and context regarding the FCRA to the extent it is relevant as

 background information for his testimony and to the extent he

 has knowledge of it from his training and experience.            See Id.

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion to

 preclude the testimony of Plaintiff’s putative expert, Hendricks

 (ECF No. 61), will be granted in part and denied in part

 consistent with this Opinion.

       An appropriate Order follows.



 Date: June 8, 2020___                      s/ Noel L. Hillman_____
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      19
